DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 06/07/2022.  Claims 1, 3-10, and 21-23 remain pending for consideration on the merits.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 was filed after the mailing date of the Non-Final action on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitations “…a cold air diffusing portion extending from a front end of the fan accommodating portion …” and “…a cover grille formed at a front end of the fan accommodating portion …” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. For examination purpose, the disclosed two front ends will be assumed to be the same structure.
Claim 23 is rejected due to dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (US 20190231106 A1, herein after referred to as Kaiserman) in view of Choi et al. (US 20180274825 A1, herein after referred to as Choi) and in further view of Lee (KR100828045B1).
Regarding claim 1, Kaiserman teaches an entrance refrigerator (delivery compartment 400 Fig. 4), comprising: a cabinet (see below annotated Fig. of Kaiserman), including: a first surface (see below annotated Fig. of Kaiserman) having a first opening (first opening 424 Fig. 4) exposed to a first space (see below annotated Fig. of Kaiserman); a second surface (see below annotated Fig. of Kaiserman) having a second opening (second opening 426 Fig. 4) exposed to a second space (see below annotated Fig. of Kaiserman); and a storage space (interior cavity 420 Fig. 4), wherein the cabinet is configured to be embedded in an outer wall (wall 402 Fig. 4) partitioning the first space and the second space; a first door (first door 404a Fig. 4) configured to selectively open and close the first opening (paragraph [0045]); a second door (404b Fig. 4) configured to selectively open and close the second opening (paragraph [0045]).

    PNG
    media_image1.png
    719
    671
    media_image1.png
    Greyscale

Kaiserman teaches the invention as described above but fails to explicitly teach a partition plate partitioning the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembling including: a heat absorption part positioned at the cold air generating compartment and configured to absorb heat from the storage compartment; and a heat dissipation part positioned outside the cabinet to dissipate the heat transferred from the heat absorption.
However, Choi teaches a partition plate (fan cover 41 Fig. 17) partitioning the storage space (inner case 10 Fig. 16) into a storage compartment (storage chamber S Fig. 17) at a front of the storage space and a cold air generating compartment (cooled-air flow channel S1 Fig. 17) at a rear of the storage space (paragraph [0136]); a cold air supply assembly (cooling unit paragraph [0003]) configured to supply cold air to the storage space (paragraph [0003]), the cold air supply assembling including: a heat absorption part (cooling sink 32 Fig. 16) positioned at the cold air generating compartment and configured to absorb heat from the storage compartment (paragraph [0083]); and a heat dissipation part (heat sink 33 Fig. 16) positioned outside the cabinet to dissipate the heat transferred from the heat absorption part (paragraph [0090]) to allow for the storage and cooling of delivered items in the refrigerator.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of Kaiserman to include a partition plate partitioning the storage space into a storage compartment at a front of the storage space and a cold air generating compartment at a rear of the storage space; a cold air supply assembly configured to supply cold air to the storage space, the cold air supply assembling including: a heat absorption part positioned at the cold air generating compartment and configured to absorb heat from the storage compartment; and a heat dissipation part positioned outside the cabinet to dissipate the heat transferred from the heat absorption in view of the teachings of Choi to allow for the storage and cooling of delivered items in the refrigerator.
The combined teachings teach the invention as described above but fail to explicitly teach a first heater mounted in the cold air generating compartment adjacent to the heat absorption part wherein the heat absorption part includes: an evaporator configured to evaporate a refrigerant by absorbing heat from cold air of the storage compartment; and an evaporator fan module disposed adjacent to the evaporator, and warm air heated by the first heater is forcibly supplied into the storage compartment in a warming mode.
However, Lee teaches a first heater (heater 350 Fig. 1) mounted in the cold air generating compartment (see below annotated Fig. of Lee) adjacent to the heat absorption part (evaporator 300 Fig. 1) wherein the heat absorption part includes: an evaporator (evaporator 300 Fig. 1 and paragraph [0010] line 44) configured to evaporate a refrigerant (refrigerant paragraph [0012] line 51) by absorbing heat from cold air of the storage compartment (paragraph [0012] lines 51-53); and an evaporator fan module (second circulation fan 500B Fig. 1) disposed adjacent to the evaporator (Fig. 1), and  warm air heated by the first heater is forcibly supplied into the storage compartment (paragraph [0012] lines 31-33) in a warming mode (warm-up paragraph [0010]) to provide heating or cooling for the storage chamber.

    PNG
    media_image2.png
    787
    699
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the refrigerator of the combined teachings to include a first heater mounted in the cold air generating compartment adjacent to the heat absorption part wherein the heat absorption part includes: an evaporator configured to evaporate a refrigerant by absorbing heat from cold air of the storage compartment; and an evaporator fan module disposed adjacent to the evaporator, and warm air heated by the first heater is forcibly supplied into the storage compartment in a warming mode in view of the teachings of Lee to provide heating or cooling for the storage chamber.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the first heater is disposed at a front of the evaporator fan module.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Lee regarding a first heater mounted in the cold air generating compartment. In essence, Lee considers a heater installed on one side to supply warm air to the second storage chamber. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the heater can only be arranged in a finite combination as follows: (A) in front of the evaporator fan module, or (B) at the bottom of the evaporator fan module, or (C) at the rear of the evaporator fan module, or (D) on the top of the evaporator fan module. As per (3), one of ordinary skill in the art would recognize that changing the arrangement between the evaporator fan module and the heater will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since warm air generated by the heater will be supplied to the storage compartment and continue to operate regardless of the arrangement between the heater and the evaporator fan module. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B), (C), and (D) can be done with a reasonable expectation of success. This is supported by the fact that Lee considers the use of heater mounted in the cold generating compartment to supply warm air to the storage compartment. As per (4), one of ordinary skill in the art would recognize that choosing an arrangement between the evaporator fan module and the heater can be done as a matter of routine optimization, in order to achieve a configuration that would allow warm air generated by the heater to efficiently be supplied to the storage chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lee and to have modified them by having the first heater disposed at a front of the evaporator fan module, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired level of efficient warm air flow into the storage chamber, without yielding unpredictable results.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Choi, in view of Lee, and in further view of Kawamura et al. (JP 2001041639 A, herein after referred to as Kawamura).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the heat dissipation part includes: a main condenser configured to condense the refrigerant by dissipating heat to outside of the cabinet; and a condenser fan disposed adjacent to the main condenser.
However, Kawamura teaches wherein the heat dissipation part includes: a main condenser (condenser 60 Fig. 5) configured to condense the refrigerant (refrigerant circuit 86 paragraph [0076] and Fig. 3) by dissipating heat to outside of the cabinet (paragraph [0096]); and a condenser fan (blower fan 64 Fig. 6) disposed adjacent to the main condenser to promote heat dissipation (paragraph [0096]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a heat dissipation part that includes: a main condenser configured to condense the refrigerant by dissipating heat to outside of the cabinet; and a condenser fan disposed adjacent to the main condenser in view of the teachings of Kawamura to promote heat dissipation.
Regarding claim 4, the combined teachings teach wherein the cold air supply assembly further includes a compressor (compressor 57 Fig. 5 of Kawamura) configured to compress the refrigerant introduced from the evaporator and discharge the compressed refrigerant to the condenser (Fig. 3 of Kawamura).
Regarding claim 5, the combined teachings teach wherein the main condenser is connected to the compressor at an outlet side of the compressor (see Fig. 3 of Kawamura).
Regarding claim 6, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a second heater configured to remove frost from the heat absorption part; and a controller configured to control the first heater and the second heater.
However, Kawamura teaches further comprising: a second heater (second defrost heater 67 Fig. 5) configured to remove frost from the heat absorption part (paragraph [0069]); and a controller (electronic control board 78 Fig. 5) configured to control the first heater (first defrost heater 61 Fig. 5) and the second heater (paragraph [0073]) to automate the heating process.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a second heater configured to remove frost from the heat absorption part; and a controller configured to control the first heater and the second heater in view of the teachings of Kawamura to automate the heating process.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Choi, in view of Lee, and in further view of Junge et al. (US20040144128A1, herein after referred to as Junge).
Regarding claim 21, the combined teachings teach the invention as described above but fail to explicitly teach wherein the evaporator fan module includes: an evaporator fan; and a fan cover accommodating the evaporator fan, and wherein the first heater is mounted at a front end region of the fan cover.
However, Junge teaches wherein the evaporator fan module (evaporator fan assembly 54 Fig. 4) includes: an evaporator fan (evaporator fan paragraph [0012]); and a fan cover (evaporator cover assembly 20 Fig. 4) accommodating the evaporator fan (Fig. 4), and wherein the first heater (auxiliary heater 23 Fig. 4) is mounted at a front end region (see below annotated Fig. of Junge) of the fan cover to provide refrigerated air circulation from the evaporator compartment to the different storage compartments (paragraph [0031]).

    PNG
    media_image3.png
    744
    942
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include an evaporator fan module includes: an evaporator fan; and a fan cover accommodating the evaporator fan, and wherein the first heater is mounted at a front end region of the fan cover in view of Junge to allow for the fan to be mounted.
Regarding claim 22, the combined teachings teach wherein the fan cover includes: a fan accommodating portion (inner evaporator cover 27 Fig. 4 of Junge) accommodating the evaporator fan therein (Fig. 4 of Junge); a cold air diffusing portion (air passage 28 Fig. 3 of Junge) extending from a front end (see below annotated Fig. of Junge) of the fan accommodating portion; and a cover grille (air tower 26 Fig. 4 of Junge) formed at the front end of the fan accommodating portion (see below annotated Fig. of Junge).

    PNG
    media_image4.png
    619
    811
    media_image4.png
    Greyscale

Regarding claim 23, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first heater is mounted at a point between the front end of the cold air diffusing portion and the cover grille.
However, Applicant has not disclosed that having the first heater mounted at a point between the front end of the cold air diffusing portion and the cover grille does anything more than produce the predictable result of providing heat to the storage chamber. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the refrigerator of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing heat to the storage chamber.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763